 

 

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case § § §"“’ w

 

 

_ APR 1
UNITED STATES DrsrRlCT CoLRT 9 2019

SOUTHERN DISTRICT OF CALIFORNIA CLEF‘K US Dl-STH|CT COUHT

 

 

 

 

l

SOUTHEHN DlSTH|CT OF CAL|FOHN|A

UNITED s'rATEs oF AMERICA JUDGMENT IN A C§YnHNAb&#SE-@-BM»`

V_ (For Offenses Committed On or Aiter November l, 198?)

DORA DELIA MARQUEZ-GONZALEZ (i) CaS@ Numbel`¢ 19CR9571'CAB
MICHAEL E. BURKE

 

Defendam’s Attomey

USM Number 82657298

|:| _
THE DEFENDANT:
|X| pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

 

l:l was found guilty on count(s)

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of OH'ense Number§sl
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER l
ENTRY DOCUMENTS
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.
I:I The defendant has been found not guilty on count(s)
l:l Count(s) is dismissed on the motion of the United States.
Assessment : $100.00 w WAIVED.
114 _
JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 20 1 5, Pub. L. No. ll4-22.
§ No fine l:| Forfeiture pursuant to order filed ' , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Am~ii 19. 2019/l

Date of Impo dion of S;ntence
ifva l sch ibm

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT .TUDGE

 

il

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DORA DELIA MARQUEZ~GONZALEZ (l) Judgment ~ Page 2 of 2
CASE NUMBER: l9CR057 l -CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIl\/[E SERVED (90 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|j|:l

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|__.l as notified by the United States Marshal.

|:| as notified by the Probation or Pretriai Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

19CR0571-CAB

